        Case 1:20-cv-00002-SPW-TJC Document 30 Filed 02/09/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION




  TRAVIS JAMES TOLAN,
                                                     CV 20-02-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  YELLOWSTONE COUNTY,et al..                          AND RECOMMENDATIONS


                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

January 19, 2021. (Doc. 29). The Magistrate recommended that Defendants'

Motion for Partial Judgment on the Pleadings be Granted. (Doc. 29 at 9).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,656 F,2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427(9th Cir. 2000). After reviewing the Findings and Recommendation,this

Court does not find that the Magistrate committed clear error.

                                            1
Case 1:20-cv-00002-SPW-TJC Document 30 Filed 02/09/21 Page 2 of 3
Case 1:20-cv-00002-SPW-TJC Document 30 Filed 02/09/21 Page 3 of 3
